Citation Nr: 0717899	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-10 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals, back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1969 to September 
1970.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which increased the 
evaluation of residuals, back injury, from 10 percent to 20 
percent disabling.  The veteran timely disagreed in November 
2003.  After the RO issued a statement of the case in 
February 2005, the veteran's timely substantive appeal was 
received in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is requiredfor further notice and 
assistance by VA.


REMAND

The examiner who conducted the November 2004 VA examination 
noted that no claims file was available for review.  The 
veteran's representative contends that further examination 
must be conducted by an examiner who has the claims file 
available for review.  The veteran more recently claims he 
has radiating pain down his right leg and that this causes 
weakness in this leg.  The Board finds that a remand of this 
case is required.  

As discussed further below, the Board notes that the veteran 
was not advised of the criteria for assignment of an 
effective date for an increased evaluation under 38 C.F.R. 
§ 3.400(o)(2).  As the decision which assigned the effective 
date for the increased evaluation from 10 percent to 20 for 
the veteran's service-connected back injury is still on 
appeal, and thus is not final, the veteran will have the 
opportunity to disagree with the assigned effective date if 
he so desires.  

Accordingly, the case is REMANDED for the following action:

1.  Even though the veteran has previously 
been sent such notice, it is the Board's 
opinion that the veteran should again be 
provided with notice of VA's duties to assist 
and notify him, set forth in the Veterans 
Claims Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005), and implementing regulations, 
including 38 C.F.R § 3.159 (2006).  The notice 
should include an explanation as to the 
information or evidence needed to determine an 
effective date if the claim for increase is 
granted, including the provisions of 38 C.F.R. 
§ 3.400(o)(2).  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The notice described 
in this paragraph should be issued prior to 
issuance of a supplemental statement of the 
case (SSOC).

2.  The veteran should again be offered the 
opportunity to identify any additional 
relevant evidence not of record.  

3.  The veteran's current VA clinical records, 
that is, any clinical records since November 
2004, should be associated with the claims 
file.  

In addition, if the veteran disagrees with the 
effective date assigned for the increased 
evaluation from 10 percent to 20 percent for 
the service-connected disability, complete 
clinical record from June 2002 to June 2003 
should be associated with the claims file.  
The Board notes that some records during that 
time period are of record, and only those not 
yet associated with the claims file must be 
added, but the records for that period should 
be reviewed for completeness.  

4.  The veteran should be afforded the 
opportunity to identify any non-VA clinical 
records relevant to the claim.

5.  The veteran should be afforded VA 
examination as necessary to identify the 
severity of any and all symptoms of residuals 
of a back injury, to include orthopedic and 
neurological manifestations of disability.  
The claims file must be available to the 
examiner(s) for review prior to the 
examination.  The examiner should review 
relevant service medical records and relevant 
post-service clinical records, including the 
VA examination conducted in October 2003 and 
November 2004, and VA outpatient treatment 
records.  After this information has been 
reviewed, the veteran should be examined.  

Then, the examiner(s) should describe any and 
all manifestations of a back injury.  The 
veteran's range of motion of the lumbosacral 
spine should be stated in degrees, for each 
plane of normal movement.  The examiner(s) 
should describe any functional impairment or 
limitation of motion due to less or more 
movement than normal, weakened movement, 
excess fatigability, incoordination, and pain 
on movement.  The examiner(s) should 
specifically state whether muscle spasm is 
present on examination or may occur 
intermittently.  The examiner(s) should 
describe the curvature of the spine.  The 
examiner(s) should specifically state whether 
there is any neurological manifestation of the 
residuals of the back injury.  If there is any 
other objective manifestation of the service-
connected injury, the examiner(s) should so 
state.  

6.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claim.  If any benefit 
sought remains denied, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should have the 
opportunity to respond. 

The case should then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



